IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Borough of Parkesburg,                :
                   Appellant          :
                                      :
            v.                        :   No. 1393 C.D. 2017
                                      :
Joseph M. Rzonca                      :


                                   ORDER

             NOW, February 1, 2019, having considered appellee’s application for

reconsideration/reargument, and appellant’s answer in response thereto, the

application is denied.




                                          MARY HANNAH LEAVITT,
                                          President Judge